DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of Group II invention filed on 29 June 2022 is acknowledged.  
Applicant's species elections without traverse of A. a hIL-2 mutein having the sequence of SEQ ID NO: 1, with the substitutions of L18R, Q22E and Q126H; and B. the N-terminal deletion of des-A1, filed on 29 June 2022 are acknowledged. 

Applicant’s amendment filed on 29 June 2022 is acknowledged and entered.  Following the amendment, claims 71-74 are amended.    
Note, the status identifier of claims 75-87, 92 and 93 indicates “Original”, which is incorrect, as these claims were newly added in the last amendment filed on 12/18/2020.  Appropriate correction is required.
Currently, claims 50-96 are, and claims 71, 72, 74, 75, 78-83, 85-87, 92 and 93 are under consideration. Claims 50-70, 73, 76, 77, 84, 88-91 and 94-96 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 12/18/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/US2018/062122 with the international filing date of 11/20/2018, claims benefit of U.S. provisional application 62/589,497 filed 11/21/2017, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed (nucleic acids).  

Claims
Claims 75 and 87 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claims 75 and 87, and the dependent claims 92 and 93 are not been further treated on the merits.  

Claim 85 is objected to for the following informalities, appropriate correction is required:
Claim 85 recites “a recombinant vector of Claim 80”; the following is suggested: “the recombinant vector of Claim 80”, since it is a dependent claim.

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 71, 72, 74, 78-83, 85 and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.    
Claims 71, 72, 74, 78-83, 85 and 86 are drawn to a nucleic acid encoding a hIL-2 mutein,  a vector comprising the nucleic acid, and a host cell thereof, wherein the hIL-2 mutein has at least 90% sequence homology to SEQ ID NO:1, and reduced binding affinity for the human hIL-2R; and comprises the amino acid substitutions L18R and Q22E, and an amino acid substitution at position 126 of SEQ ID NO:1, such as Q126H (elected) (claim 71, for example).  However, while the specification discloses some hlL-2 muteins comprising a few specific amino acid substitutions, it does not disclose any % variant thereof meeting the limitations of the claims.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, 0 species of the claimed % variant of the IL-2 mutein meeting the limitations of the claims was ever identified or particularly described in the specification.  In addition, the specification provides no description of structural features common to the members of these genus; and no sufficient teachings regarding the structure-function relationship of SEQ ID NO:1 other than the few specific amino acid substitutions, such as identification of any particular portion of SEQ ID NO:1 that must be conserved, and which 10% of the sequence can be varied while retaining the desired functional properties of the IL-2 muteins.  Further, as evidenced by Mitra et al. (2015, Immunity 42, 826-83; provided by applicant), limited amino acid substitutions in hIL-2 can cause significant alteration in the functional activity of the IL-2.  For example, Mitra generated hIL-2 H9 variants containing one (Q126T), two (L18R, Q22E), three (L18R, Q22E, and Q126T), or four (L18R, Q22E, Q126T, and S130R) mutations (denoted as H9-T, H9-RE, H9-RET, and H9-RETR, respectively), which showed significant difference in the IL-2 activities: from the attenuated activity of H9-RET to negligible activity of H9-RETR, which effectively is a dominant-negative antagonist of IL-2, by one additional amino acid substitution (page 831, 2nd column, 2nd paragraph, for example).  Therefore, it is unpredictable as to which 10% of SEQ ID NO:1 can be altered while retaining the desired functional properties.  As such, with the exception of the hIL-2 muteins comprising the specific amino acid substitutions of SEQ ID NO:1, the skilled artisan cannot envision the detailed chemical structure of the encompassed % variants of said the hIL-2 muteins, therefore, conception is not achieved regardless of the complexity or simplicity of the method of making a % variant.  In view of 0 species of the claimed % variant disclosed; the lack of description of structural features common to the members of the genus; and the lack of predictability, those of ordinary skill in the art would not have concluded that the applicant was in possession of the claimed genus of the nucleic acid encoding the % variant of the hIL-2 mutein based on disclosure of SEQ ID NO:1.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  
Therefore, only the nucleic acids encoding the hIL-2 muteins comprising the specific amino acid substitutions of SEQ ID NO:1 and meeting the functional limitation of claim 1, but not the full breadth of the claims (“at least 90% sequence homology to …”) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 71, 72, 74, 78-83, 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (WO 2015/164815A1, 10/29/2015; provided by applicants), and Cassell et al. (Curr Pharm Des. 2002;8(24):2171-83; provided by applicants), and further in view of Liang et al. (Biochem. J., 1985, 229: 429-439).
Garcia discloses human IL-2 muteins having a decreased binding capacity for IL-2Rc receptor, as compared to wild-type IL-2, and that such IL-2 muteins are useful, for example, as IL-2 partial agonist and antagonists in applications where reduction or inhibition of one or more IL-2 and/or IL-15 functions is useful (e.g., in the treatment of graft versus host disease (GVHD) and adult T cell leukemia) (abstract, for example), wherein the human IL-2 muteins comprise the amino acid substitutions that decrease IL-2R c receptor binding affinity, which are amino acid substitutions L18R, Q22E, A126T and/or S130R or combinations thereof; e.g., such a mutein comprises Q126T; or L18R and Q22E; or L18R, Q22E and Q126T; or L18R, Q22E, Q126T and S130R (page 5, [0014], and claims 13 and 14, for example).  Garcia’s wild-type human IL-2 of SEQ ID NO:1 comprises the present SEQ ID NO:1 with 100% sequence identity.  Additionally, Garcia teaches nucleic acid molecules encoding the subject IL-2 muteins, which encompass recombinant molecules, such as those in which a nucleic acid sequence (for example, a sequence encoding a mutant IL-2) is incorporated into a vector (e.g., a plasmid or viral vector), wherein the human IL-2 muteins will be expressed from vectors, preferably expression vectors, which can include one or more regulatory sequences, selected on the basis of the host cells to be used for expression, operably linked to the nucleic acid sequence to be expressed; and are capable of directing the expression of coding sequences to which they are operably linked (pages 41-42, [00155] and [00158]; and page 43, [00163] - [00164], for example).  Further, Garcia teaches that the expression constructs or vectors can be designed for expression of an IL-2 mutein or variant thereof in prokaryotic or eukaryotic host cells; that expression of proteins in prokaryotes is most often carried out in E. coli with vectors containing constitutive or inducible promoters; and suitable eukaryotic host cells include insect cells, yeast cells, or mammalian cells (page 44, [00167] and [00168], for example).  Furthermore, Garcia teaches that the sequences encoding the human IL-2 muteins of the present disclosure can be optimized for expression in the host cell of interest, which enhances expression in the host cell; the G-C content of the sequence can be adjusted to levels average for a given cellular host, as calculated by reference to known genes expressed in the host cell; and methods for codon optimization are well known in the art (page 45, [00169], for example).
Garcia does not teach the specific Q126 substitutions (such as Q126H) as those recited in the present claims (claim 1, for example), or N-terminal amino acid deletion of IL-2.
Cassell teaches that treatment of cancer patients with rIL-2 results in durable responses but is associated with life-threatening toxicity, which limits its use to patients in relatively good health (abstract, for example); that T lymphocytes and natural killer (NK) cells play a role in the anti-tumor efficacy; while NK cells may play a role in IL-2 mediated antitumor efficacy, they have alternately been proposed to contribute to the toxicity; and neutrophils are also involved in IL-2 induced toxicity; that these cells have distinct functional activities and express different molecular forms of the IL-2 receptor, with activated T cells expressing a high affinity form (IL-2Rαβγ) and neutrophils and NK cells predominantly expressing an intermediate affinity form (IL-2Rβγ), therefore, an IL-2 variant that selectively targets the high affinity receptor on T cells would be hypothesized to retain therapeutic efficacy and reduce toxicity (page 2171, the paragraph bridging the two columns; and page 2173, Fig. (2)), i.e., an IL-2 variant has reduced affinity for IL-2Rβ or IL-2Rγ.  Further, Cassell teaches that positions Asp20 (A-helix) and Gln126 (D-helix) of human IL-2 as the primary residues responsible for interaction with IL-2Rβ and IL-2Rγ, respectively (page 2175, 2nd column, 2nd paragraph); and that positions Asp20, Asn88, and Gln126 were extensively substituted using site-directed mutagenesis (Table I); the relative activity of each mutein compared to that of native IL-2 is shown in Table II (T cell assay) and Table III (NK cell assay) (page 2176, 1st column, lines 5-9; and page 2177, Tables I-III, for example); wherein Q126 is substituted by A, D, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W or Y (Table I); and these IL-2 variants exhibit different degrees in the reduced NK cell activity relative to wild type IL-2 (Table III, for example).
Liang teaches a truncated human IL-2 mutant, in which the N-terminal first three amino acids of the natural IL-2 sequence (Ala-Pro-Thr) were removed by site-specific mutagenesis and the truncated gene was expressed in E. coli, wherein the specific activity of the partially purified protein was similar to the specific activity of the material produced by the original clone (abstract, and page 431, 2nd column, 3rd paragraph, for example), indicating that the N-terminal first three amino acids do not make significant difference in the IL-2 activity.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a nucleic acid molecule encoding a hIL-2 mutein, an expression vector comprising the nucleic acid, and a host cell thereof such as E. coli or mammalian cells in order to recombinantly produce the encoded hIL-2 mutein, wherein the hIL-2 mutein comprising L18R, Q22E and a Q126 substitution selected from those in Cassell’s Table I including Q126H based on a desired activity (degree of reduction) of an IL-2 variant, and a deletion of the alanine residue at position 1 of SEQ ID NO:1; and wherein the nucleic acid sequence is codon optimized for expression in a bacterial cell or a mammalian cell, following the teachings of Garcia, Cassell, and Liang.  The person of ordinary skill in the art would have been motivated to make such a nucleic acid and to express the encoded variant or mutein and to use it as IL-2 partial agonist or antagonist in disease treatment, e.g., in the treatment of GVHD and adult T cell leukemia (as taught by Garcia), and to reduce IL-2 toxicity; and reasonably would have expected success because Garcia teaches the recombinant technology of making the hIL-2 muteins; and such technique had been well established, and widely used in the field of molecular biology and beyond.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/10/22